IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                             AP-75,944



                   EX PARTE LESLIE JOSEPH HOFMAN, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W10344-1 IN THE 355TH DISTRICT COURT
                           FROM HOOD COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

prohibited substance in a correctional facility and was sentenced to thirty-five years’ imprisonment

after Applicant was found to be a habitual offender. The Second Court of Appeals affirmed his

conviction. Hofman v. State, No. 02-07-092-CR (Tex. App. - Fort Worth, delivered August 31,

2007, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel
                                                                                        HOFMAN - 2

failed to timely notify Applicant that his conviction had been affirmed or that Applicant could file

a petition for discretionary review. Appellate counsel filed an affidavit with the trial court.

       Based on that affidavit, the trial court has entered findings of fact and conclusions of law that

appellate counsel failed to timely notify Applicant that he could file a petition for discretionary

review. The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex.

Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity to file an out-of-

time petition for discretionary review of the judgment of the Second Court of Appeals in Cause No.

02-07-092-CR that affirmed his conviction in Case No. 10344 from the 355th Judicial District Court

of Hood County. Applicant shall file his petition for discretionary review with the Second Court of

Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: June 25, 2008
Do not publish